                   1   EDWARD C. DUCKERS (SB #242113)
                       edward.duckers@stoel.com
                   2   NICHOLAS D. KARKAZIS (SB #299075)
                       nicholas.karkazis@stoel.com
                   3   STOEL RIVES LLP
                       500 Capitol Mall, Suite 1600
                   4   Sacramento, CA 95814
                       Telephone: 916.447.0700
                   5   Facsimile: 916.447.4781
                   6   Attorneys for Defendant
                       Epic Aviation, LLC, an Oregon
                   7   Limited Liability Company
                   8

                   9
                                                    UNITED STATES DISTRICT COURT
                10
                                                  EASTERN DISTRICT OF CALIFORNIA
                11
                       SACRAMENTO INTERNATIONAL                               Case No. 2:19-cv-02230-JAM-DB
                12     JET CENTER INCORPORATED, doing
                       business as SUPERIOR AVIATION                          STIPULATION AND [PROPOSED]
                13     COMPANY; and SCOTT L. POWELL,                          ORDER EXTENDING DEADLINE
                       an individual,                                         FOR SUBMISSION OF JOINT
                14                                                            STATUS REPORT
                                          Plaintiffs,
                15                                                            (Sacramento County Superior Court,
                              v.                                              Case No. 34-2019-00266203)
                16
                       EPIC AVIATION, LLC, an Oregon
                17     Limited Liability Company; and DOES
                       1 through 10, inclusive,
                18
                                          Defendant.
                19

                20                                              STIPULATION

                21            This Stipulation is entered into by and among Plaintiffs SACRAMENTO

                22     INTERNATIONAL JET CENTER INCORPORATED dba SUPERIOR AVIATION

                23     COMPANY, and SCOTT L. POWELL (“Plaintiffs”) and Defendant EPIC AVIATION, LLC

                24     (“Defendant”) (collectively “Parties”), through their respective counsel.

                25            WHEREAS, pursuant to the Court’s Order Requiring Service of Process and Joint Status

                26     Report (“Standing Order”), the Parties must submit a Joint Status Report within sixty (60) days

                27     from the date of removal (ECF No. 2, ¶ 4);

                28
S TOEL R IVES LLP
ATTORNEYS AT LAW
                        STIPULATION EXTENDING DEADLINE
   SACRAMENTO           TO SUBMIT JOINT STATUS REPORT                  -1-                         2:19-CV-02230-JAM-DB
                   1          WHEREAS, this matter was removed to this Court on November 5, 2019, making the
                   2   deadline to submit a Joint Status Report January 6, 2020;
                   3          WHEREAS, the Parties would like to explore potential settlement opportunities before
                   4   expending potentially unnecessary litigation costs and believe a short extension of time could
                   5   assist in this endeavor;
                   6          IT IS STIPULATED AS FOLLOWS:
                   7          1.      The deadline to file a Joint Status Report as required by the Court’s Standing
                   8   Order is extended from January 6, 2020 to January 17, 2020.
                   9          Neither Plaintiffs nor Defendant may cite or otherwise reference this Stipulation as a basis
                10     to support or oppose any motion that may be filed in this lawsuit.
                11

                12     Dated: December 23, 2019                              STOEL RIVES LLP
                13
                                                                             By:/s/ Nicholas D. Karkazis
                14                                                              Edward C. Duckers
                                                                                Nicholas D. Karkazis
                15                                                              Attorneys for Defendant
                                                                                Epic Aviation, LLC an Oregon
                16                                                              Limited Liability Company

                17

                18
                       Dated: December 23, 2019                              BOUTIN JONES INC.
                19
                                                                             By:/s/ Theodore S. Wolter
                20                                                              Stephen F. Boutin
                                                                                Theodore S. Wolter
                21                                                              Attorneys for Plaintiffs Sacramento
                                                                                International Jet Center Incorporated, dba
                22                                                              Superior Aviation Company, and Scott L.
                                                                                Powell
                23

                24

                25

                26

                27

                28
                        STIPULATION EXTENDING DEADLINE
S TOEL R IVES LLP
                        TO SUBMIT JOINT STATUS REPORT                  -2-                           2:19-CV-02230-JAM-DB
ATTORNEYS AT LAW
   SACRAMENTO
                   1                                      [PROPOSED] ORDER
                   2          Having reviewed the preceding stipulation, and good cause appearing, it is hereby ordered
                   3   as follows:
                   4          1.     The Parties’ deadline to submit a Joint Status Report as required by the Court’s
                   5   Standing Order (ECF No. 2) is extended to January 17, 2020.
                   6          IT IS SO ORDERED.
                   7          Dated: December 27, 2019                      /s/ John A. Mendez___
                                                                            John A. Mendez
                   8                                                        United States District Judge
                   9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
                        STIPULATION EXTENDING DEADLINE
S TOEL R IVES LLP
                        TO SUBMIT JOINT STATUS REPORT                 -3-                          2:19-CV-02230-JAM-DB
ATTORNEYS AT LAW
   SACRAMENTO
